Filed 10/6/21 P. v. Medeiros CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C091316

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE003991)

           v.

 JULIAN FRANKLIN MEDEIROS,

                    Defendant and Appellant.




         Appointed counsel for defendant Julian Franklin Medeiros has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) After reviewing the entire
record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 123-124.)



                                                             1
                                       BACKGROUND
       In February 2018, then 15-year-old N.M. posted two pairs of size nine Nike Jordan
shoes (a black and red pair and a black and gold pair) for sale on the application “LetGo.”
A person named Tony Azarello contacted N.M. through the application and they agreed
on a price. They exchanged cell phone numbers through the application and began
texting each other, arranging to meet at a park to complete the sale. The name associated
with the cell phone texting with N.M. was Karina Lozano.
       When N.M. arrived at the park, he saw a white Lexus. Defendant was the driver
and a woman was seated in the front passenger seat. Defendant and the woman asked to
see the shoes and N.M. handed them into the car. Defendant pulled out some money,
asked the woman for some money, and then drove off without paying N.M. for the shoes.
N.M. called 911 to report the theft.
       Earlier that day, T.W. had posted her iPhone for sale for $500 on the LetGo
application. A person named Tony Azarello contacted her through the application and
they exchanged phone numbers. The name associated with the phone number Azarello
used was a “number from a Katrina.” T.W. and Azarello agreed to meet at a grocery
store parking lot. About five minutes after T.W. arrived, the buyer arrived in a white car
and parked next to T.W.’s car. Defendant was the driver, and there was a woman in the
passenger seat. Defendant asked if he could check the phone and she handed it to him.
He turned the phone on, tossed it to the woman, and reversed out of the parking spot
without paying T.W. T.W. stepped in front of the vehicle, yelling, “Stop. Stop.” She was
about 10 feet in front of the car to the side, nearest to the headlight “on the right side.” A
few seconds later, the car hit her. She felt sharp, shooting pain in her hip and thigh, and
dull, aching pain in her abdomen. T.W. called 911 to report the incident. She had
bruising on her leg for six weeks and pain for approximately six months. She later
identified defendant in a photographic lineup.



                                              2
       The phone number provided for text exchanges belonged to Karina Lozano at a
specific address in Sacramento. Surveillance video from a nearby intersection showed a
white sedan matching the description given by T.W. passing through the intersection
approximately six minutes before T.W. called 911. The rear license plate of the car was
visible on the video. The car was registered to defendant.
       The next day police officers drove by Lozano’s address, saw the white car parked
in front of the house, and saw defendant leave the house, get into the car, and drive away.
The car had damage to one of the fenders. When the police stopped and detained
defendant a short time later, he was wearing red and black Nike Jordan shoes.
       The jury found defendant guilty of second degree robbery of T.W. (Pen. Code,
§ 211; count one)1 and assault with a deadly weapon upon T.W. (§ 245, subd. (a); count
two), and found true the enhancement allegation attached to count one that defendant
personally used a deadly and dangerous weapon, a motor vehicle (§ 12022, subd. (b)(1)).
       The trial court granted defendant’s motion to reduce the assault with a deadly
weapon charge to a misdemeanor under section 17. The trial court also made an unusual
case finding, suspended imposition of sentence, and placed defendant on five years’
probation. The court ordered that defendant serve 364 days in county jail, and
recommended him for a work furlough program. The trial court granted defendant four
days of presentence custody credit. The court ordered defendant to pay $500 in direct
victim restitution to T.W. (§ 1202.4), and imposed various fines and fees including
restitution fines in the amount of $300 for the felony conviction and $150 for the
misdemeanor conviction (§ 1202.4), imposed and stayed a $450 probation revocation
restitution fine (§ 1202.44), imposed $80 in court operations assessments (§ 1465.8), and




1      Undesignated statutory references are to the Penal Code.

                                             3
$60 in criminal conviction assessments (Gov. Code, § 70373). The trial court struck the
main jail booking fee, and cost of the investigation and presentence report.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and asks this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record, we find no arguable error that
would result in a disposition more favorable to defendant. Accordingly, we affirm the
judgment.
                                       DISPOSITION
       The judgment is affirmed.



                                                         KRAUSE                 , J.



We concur:



      MURRAY                 , Acting P. J.




      HOCH                   , J.




                                              4